Citation Nr: 1616032	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  14-30 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1945 to February 1946.  He subsequently served in the Army National Guard and Army Reserves, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss.

The Veteran initially requested a Board hearing, but withdrew his hearing request in July 2015.

This appeal was previously remanded by the Board in September 2015.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  As directed by the Board, the AOJ attempted to verify all periods of the Veteran's military service after February 1946. The AOJ also scheduled the Veteran for a VA audiological examination.  The AOJ then readjudicated the appealed issues and issued a supplemental statement of the case.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran served on active duty, as well as in the National Guard and Army Reserve, including periods of ACDUTRA and INACDUTRA.

2. The Veteran experienced acoustic trauma while on active duty and during a period of ACDUTRA.

3. The weight of the evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss is etiologically related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability are met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Laws and Regulations - Service Connection

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States; at all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id. 

ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2015).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order for service connection to be awarded based upon ACDUTRA, the Veteran must establish that he was disabled from an injury or disease incurred or aggravated in the line of duty in ACDUTRA.  See 38 U.S.C.A. §§ 101(2), (24), 1110 (West 2014); 38 C.F.R. § 3.6(c) (2015).  Service connection may also be awarded based on a period of INACDUTRA.  In order to do so, the Veteran must establish that he was disabled from an injury incurred or aggravated in the line of duty in INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. § 3.6. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or an injury incurred or aggravated during INACDUTRA, but presumptive periods do not generally apply to ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

In the case of conflicting medical opinions, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for Bilateral Hearing Loss - Analysis

The Veteran contends that the acoustic trauma he experienced during his period of training as an aircraft mechanic during his period of active duty caused his current bilateral hearing loss disability.  He also contends that he experienced acoustic trauma due to the noise he encountered from field artillery during his National Guard and Army Reserve service.  The Board finds each of these statements as to the Veteran's perception of his hearing loss and noise exposure to be credible, as they are consistent with the details of his service. 

In this case, a February 1987 Statement of Service certified that the Veteran had periods of ACDUTRA in the Air Force Reserves from December 1942 to April 1945; in the Army National Guard from August 1952 to July 1965; in the Army Reserve from August 1965 to January 1982.  Each hazardous noise exposure alleged by the Veteran to have caused an acoustic trauma leading to his current bilateral hearing loss disability occurred during periods of either active duty or ACDUTRA. Therefore, the Board finds that the Veteran alleges he experienced acoustic trauma during service.

Service treatment records reflect that the Veteran's hearing was tested using the Whisper Test in November 1943, January 1944, April 1945, February 1946, May 1954, June 1955, October 1956, January 1962, January 1972, and March 1976.  He received a score of 15/15 on each Whisper Test.

The Veteran's hearing was periodically tested using an audiometer throughout his service.  The May 1952 audiology evaluation lists all of the readings as zeros, reflecting normal hearing.  The January 1972 audiology evaluation appears to list all of the readings as zeros, but is unclear and difficult to interpret.

On the service audiological evaluation in February 1980, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
---
10
LEFT
10
10
10
---
10

No speech recognition testing was completed. 

On the audiological evaluation in January 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
50
55
LEFT
30
35
50
50
55

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 80 percent in the left ear.  However, it is unclear whether the speech recognition test used was the Maryland CNC. 

The January 2009 audiologist, L.C., Au.D., of Womack Army Medical Center, stated that the Veteran reported having had difficulty hearing for many years.  She noted that he had a history of noise exposure as an Army field artillery officer for 33 years, and constant tinnitus.  The audiologist opined that the Veteran's hearing loss was most likely noise induced due to service, based on the pattern and history. 

On an audiological evaluation in June 2010 performed at Womack Army Medical Center, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
50
65
LEFT
30
3.0
55
45
60

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 90 percent in the left ear.  However, it is unclear whether the speech recognition test used was the Maryland CNC.  The audiologist noted that the Veteran complained of difficulty hearing in crowds and at a distance.

In February 2011, L.C. Au.D., the audiologist who performed the Veteran's January 2009 and June 2010 audiological evaluations wrote a letter in support of his claim for service connection.  She stated that the Veteran's audiometric configuration of a sloping, mild to severe, hearing loss bilaterally is characteristic of noise induced hearing loss.  She noted that a review of the Veteran's service history is significant for exposure to hazardous noise levels as an aircraft mechanic upon his entry into the Air Force.  She further noted that the Veteran reports beginning to experience tinnitus shortly after he began working as an aircraft mechanic.  The audiologist stated that tinnitus is very often a byproduct or symptom of noise exposure/hearing loss.  The audiologist attributed the severity of the Veteran's tinnitus as causing his transfer to a field artillery unit, which she stated put him at further risk for noise induced hearing loss.  She noted that the Veteran had no exposure to hazardous noise levels as a civilian. This opinion gives an accurate statement of the Veteran's noise exposure history both during and outside of service, and includes an adequate rationale. While it is unclear whether the audiologist reviewed the Veteran's service audiological evaluations, this does not render the opinion inadequate. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). 

In an August 2014 VA Form 9, the Veteran stated that he has had hearing loss since 1945 through today.  He also stated that he was transferred out of AAF Airplane and Engine Mechanic School after seven weeks in 1945 because he had headaches, tinnitus, and hearing loss.

On the authorized VA audiological evaluation in December 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
65
70
LEFT
30
45
60
55
60

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 50 percent in the left ear. 

The December 2015 VA audiologist diagnosed the Veteran with bilateral sensorineural hearing loss.  The VA audiologist opined that it is less likely as not that the Veteran's bilateral hearing loss was incurred in or caused by noise exposure that occurred in service.  The VA audiologist relied on the Veteran's audiology examinations from May 1952, October 1952, January 1953, January 1972, March 1976, February 1980 and September 1980 that noted "excellent hearing with all thresholds between 0 and 10 dB HL, well within normal limits."  The VA examiner explained that these findings strongly suggest normal hearing during the Veteran's earlier active duty service.  The VA audiologist stated that the first evidence of hearing loss was presented during the Veteran's hearing evaluations in January 2009 and May 2010.  The VA audiologist concluded that the totality of the cited evidence strongly suggests that the Veteran's bilateral hearing loss was less likely than not incurred in or caused by his short period of active duty service, and was at least as likely as not associated with post-service factors, such as aging.  The VA audiologist stated that the claimant's current audiogram thresholds grow progressively poorer throughout the higher frequencies in a pattern consistent with age-related hearing loss. The VA audiologist accurately restated results from the Veteran's history of audiological examinations and provided an adequate rationale for his opinion.  However, his discussion of the Veteran's numerous audiological examinations over many years is in direct contrast to his description of the Veteran's "short period of active duty service" with no mention of his many years of National Guard and Army Reserve service.

The Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss is etiologically related to his in-service acoustic trauma.

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id. 

The opinion of the December 2015 VA audiologist is competent medical evidence against a finding of a positive nexus to the in-service acoustic trauma.  The opinion of the audiologist who completed the January 2009 and June 2010 audiological evaluations, as well as the February 2011 opinion letter, is competent medical evidence in favor of a finding of a positive nexus to the in-service acoustic trauma. In weighing the conflicting medical opinions of record, the Board finds the medical opinions in favor of and against a nexus to active service to be of relative equal probative weight. 

Although the Veteran was not specifically diagnosed with a bilateral  hearing loss disability in active service, such is not required. See 38 C.F.R. § 3.303(d)  (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385  after service). The evidence of record demonstrates acoustic trauma in service, the Veteran has reported noticing that his hearing diminished during service and continued to worsen since service separation, and the audiologist who performed the Veteran's January 2009 and June 2010 audiological evaluations opined that the Veteran's audiometric configuration is characteristic of noise induced hearing loss, likely due to acoustic trauma during service. 

 For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current bilateral hearing loss disability was caused by acoustic trauma during periods of active duty and ACDUTRA.  As such, the Board finds that service connection is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


